DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a process for separating contaminants from light alkanes.
Group II, claim(s) 11-15, drawn to a series of distillation columns.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: although both inventions utilize distillation columns in series, such technical feature is known in the prior art.  To wit: U.S. Patent 4,654,062 to Gottier, Fig. 1. The Office notes that the intended use of apparatus does not impart patentability absent implied structure, which does not apply in this case, as no additional structure is implied by the intended use. 
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of distillation columns in series, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent 4,654,062 to Gottier, Fig. 1.  The Office notes that the intended use of apparatus does not impart patentability absent .
During a telephone conversation with Nicholas Brentlinger on 5/6/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, & 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 4,462,814 to Holmes.
Regarding Claim 1, Holmes teaches A first stream comprising C2 to C5 alkanes (Holmes, col. 4, table 1) is fed to a first separation zone(distillation column 34) in the presence of a hydrocarbon solvent (a portion of the bottoms is returned to column 34 through line 80). (Holmes, col. 4, ln. 50-65, col. 5, ln. 18-25). 

The second stream is introduced into a second separation zone (distillation column 52). (Id. at col. 4, ln. 64-65). 
The  second stream is separated into a stream that contains C2 alkanes (Id. at col. 4, ln. 67-col. 5, ln. 68).  The fourth streams (bottoms) comprises C3 to C5 alkanes. (Id. at col. 5, ln. 7-17, col. 4, Table 1).  The Office notes that the forth stream is utilized to form the NGL effluent, which contains all the listed species. (Id. at col. 4, Table 1).
Regarding Claim 2, a portion of the fourth stream is introduced into the first separation zone through line 80. (Id. at  col. 5, ln. 18-25).
Regarding Claim 5, the hydrocarbon solvent (liquid additive) to C2 to C5 (feed stream) may be 1:1, within the claimed range of 1:1 to 5:1. (Id. at col. 8, ln. 5). 
Regarding Claim 8, a purge amount of CO2 is separated in column 16 before the feed is introduced into column 34. (Id. at col. 4, ln. 40-45 and Table 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2015/0322350 to Iyer.
Regarding Claims 3-4, the foregoing reference does not teach wherein the recycle stream is sent to a reaction zone.  However, Iyer teaches a method for utilizing a natural gas stream (such as the stream disclosed in Holmes) wherein a stream comprising methane is separated (e.g. purged) and sent to a reaction zone to create H2 feedstock for use in a Fischer-Tropsch reaction. (Iyer, abstract).  It would 
Regarding Claim 6, the foregoing references do not teach that the first stream flows from a reaction zone.  However, Iyer teaches that the Fischer-Tropsch reaction zone creates C2+ alkane compounds, significantly overlapping the feedstock separated in the distillation process of Holmes. (Iyer, abstract). It would have been obvious to utilize the separation process of Holmes downstream of the Fischer-Tropsch unit of Iyer, as Holmes demonstrates that its process is useful for obtaining product fractions through superior separation of CO2, which can solidify and foul equipment. (Holmes, col. 4, ln. 55-col. 5, ln. 6). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 4,462,814 to Holmes.
Regarding Claim 7, the foregoing reference does not teach introducing the third stream into a CO2 separator to separate a purge amount of CO2 from the purge stream.  However, Holmes expressly suggests the addition of additional distillation columns to separate carbon dioxide from light hydrocarbons, with ethane expressly mentioned. (Holmes, col. 7, ln. 21-26).  The person of ordinary skill in the art at the time of filing could determine whether additional ethane/CO2 separation is necessary or desired at the overhead of the third stream, and follow the express suggestion of Holmes to include an additional separation zone to meet those needs.  
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes as applied to claim 7 above, and further in view of U.S. Patent 2,613,312 to Hutchinson.
Regarding Claims 9-10, the foregoing reference does not teach that an amine absorber is utilized to separate (purge) CO2 from the third stream. However Hutchinson teaches a process whereby a hydrocarbon gas stream contaminated with CO2 is sent to an amine extraction column, contacted with said amine, and wherein the CO2 moves into the extractant amine. (Hutchinson, col. 2, ln. 26-col. 3, ln. 
Conclusion
In view of the foregoing rejections, no Claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772